UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7401


RICKY LAFAYETTE MURRAY,

                  Petitioner - Appellant,

             v.

E. RICHARD BAZZLE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:07-cv-03960-DCN)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lafayette Murray, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky Lafayette Murray seeks to appeal the district

court’s      order    denying      his     Fed.       R.       Civ.    P.     60(b)      motion       for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.     § 2254      (2006)        petition.                 The    order        is    not

appealable         unless     a     circuit          justice           or     judge       issues        a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,          369     F.3d       363,        369        (4th        Cir.    2004).

A certificate         of    appealability             will        not        issue        absent       “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)         (2006).            A    prisoner          satisfies          this

standard      by    demonstrating         that       reasonable             jurists      would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently               reviewed          the    record      and

conclude       that    Murray       has    not        made       the        requisite          showing.

Accordingly, we deny the motion to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                                           We

dispense       with    oral       argument        because             the    facts        and     legal

contentions          are    adequately            presented             in        the      materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3